HOUGH, District Judge.
Artificial horsehair is a substance composed of nearly pure cellulose, and made into a continuous, threadlike form, resembling both to sight and touch the hair of a horse’s tail or mane. This result is effected by forcing the liquid cellulose through apertures of proper size, while treating it, as and when so forced, with appropriate chemicals. When completed it is a solid, incapable of separation into any component filaments. The Board of Appraisers has assessed duty on this article under Tariff Act, July 24, 1897, c. 11, § 6, 30 Stat. 205 (U. S. Comp. St. 1901, p. 1693), as a manufactured article not otherwise provided for. The importers claim that it is dutiable under paragraph 302 as a cotton yarn by similitude, relying upon Hardt & Co. v. United States, 146 Fed. 61, 76 C. C. A. 638, as conclusive authority in their favor.
That case finds, first, that the article there considered is a “yarn.” That is assumed, and the only question discussed is whether it more resembles a silk yarn or a cotton yarn. Inasmuch as the material composing it was cellulose, which is almost the sole constituent of cotton, and is not found in silk, the artificial yarn then in question was held dutiable under paragraph 302, as more nearly resembling cotton than silk; the material of which the importation was composed being held to turn the scale. The material composing artificial horsehair is also cellulose; but the horsehair is not a yarn, because it has no twist, and is not composed of twisted or spun filaments. This, I think, is established by the trade testimony, and the evidence of the commercial witnesses accords with the accepted definitions of yarn. Since this importation is not a yarn, it cannot be assessed by similitude with cotton yarn, or yarn of any other kind.
Decision affirmed.